Exhibit 10.2




APTIV PLC

ANNUAL INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2019)
1.
PURPOSE OF THE PLAN

The purpose of the Aptiv PLC Annual Incentive Plan (the “Plan”) is to reward
performance and provide future incentives to employees who contribute to the
success of the business of Aptiv PLC (“Aptiv”). The Plan is available for
incentive programs not to exceed a period of one year for eligible employees.
Because the Plan does not provide welfare benefits and does not provide for the
deferral of compensation to termination of employment, it is established with
the intent and understanding that it is not an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, as amended. To
the extent any award under the Plan would become subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), such award shall be
granted in compliance with the requirements set forth in Section 409A of the
Code and any binding regulations or guidance promulgated thereunder.
2.
EFFECTIVE DATE AND DURATION OF THE PLAN

The Plan was originally effective as of October 8, 2009, was amended and
restated effective as of December 10, 2014, was further amended and restated
effective January 1, 2017, and has been further amended and restated effective
as of January 1, 2019.
3.
PLAN ADMINISTRATION AND ELIGIBILITY

(a)
The Plan shall be administered by the Compensation and Human Resources Committee
(the “Committee”) of the Aptiv Board of Directors (the “Board”). The Committee
may authorize target award grants to employees. The Committee, in its sole
discretion, shall determine the performance period, the performance levels at
which different percentages of such awards will be earned, the collective amount
for all awards to be granted at any one time, whether and to what extent awards
are settled in cash, ordinary shares of Aptiv, or a combination thereof, and the
individual grants with respect to employees who are officers of Aptiv. The
Committee may delegate to the Chief Executive Officer, the officers or such
other committee or individual as determined by the Committee responsibility for
determining, within the limits established by the Committee, individual award
grants for employees who are not officers. All awards granted under the Plan
will be denominated in cash (U.S. dollars or local currency equivalent). All
awards granted under the Plan shall be paid in cash, unrestricted or restricted
ordinary shares of Aptiv (which will be provided under a shareholder-approved
equity plan of Aptiv, subject to the terms and conditions of such plan), or a
combination of the foregoing, as determined by the Committee.

(b)
The Committee shall have full power and authority to construe and interpret the
Plan. The Committee shall determine the selection of employees for participation
in the Plan and also decide any questions and settle any disputes or
controversies that may arise with respect to the Plan. Any person who accepts
any award hereunder agrees to accept as final, conclusive, and binding all
determinations of the Committee and the Aptiv officers. The Committee has the
right, in the case of participants not employed in the United States, to vary
from the provisions of the Plan in order to preserve its incentive features.

(c)
Only persons who are employees of Aptiv are eligible to receive an award under
the Plan. Subject to such additional limitations or restrictions as the
Committee may impose, the term “employees” means persons (i) who are employed by
Aptiv, or any subsidiary (as defined below), including employees who are also
directors of Aptiv or any such subsidiary, or (ii) who accept (or previously
have accepted) employment, at



 

--------------------------------------------------------------------------------




the request of Aptiv, with any entity that is not a subsidiary but in which
Aptiv has, directly or indirectly, a substantial ownership interest. For
purposes of this Plan, the term “subsidiary” means (x) a corporation of which
Aptiv owns, directly or indirectly, capital stock having ordinary voting power
to elect a majority of the board of directors of such corporation, (y) any
unincorporated entity of which Aptiv can exercise, directly or indirectly,
comparable control, or (z) any other entity which the Committee determines
should be treated as a “subsidiary”. The Committee will determine when and to
what extent individuals otherwise eligible for consideration become employees
and when any individual will be deemed to have terminated employment for
purposes of the Plan; provided that, with respect to any award subject to
Section 409A of the Code, a termination of employment occurs when an employee
experiences a “separation from service” (as such term is defined under Section
409A of the Code). To the extent determined by the Committee, the term
“employees” will include former employees and any executor(s), administrator(s),
or other legal representatives of an employee’s estate.
4.
DETERMINATION OF ANNUAL INCENTIVE AWARD

(a)
Prior to the grant of any target award, the Committee will establish performance
levels for each such award related to Aptiv and its affiliates at which 100% of
the award will be earned and a range (which need not be the same for all awards)
within which greater and lesser percentages will be earned. The “performance
period” will be twelve (12) months or less.

(b)
With respect to the performance levels to be established, the Committee will
establish the specific measures for each grant at the time of such grant. In
creating these measures, the Committee may establish the specific goals based
upon or relating to one or more specified criteria. If the Committee determines
that a change in the business, operations, corporate structure or capital
structure of Aptiv, or the manner in which Aptiv conducts its business, or other
events or circumstances render the performance objectives unsuitable, the
Committee may modify the performance objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable. Performance measures may vary from award to award,
and from participant to participant, and may be established on a stand-alone
basis, in tandem or in the alternative.

(c)
No target award will be granted to any director of Aptiv who is not an employee
at the date of grant.

(d)
If an employee is promoted during the performance period, a target award may be
increased to reflect such employee’s new responsibilities.

(e)
The Committee may adjust the performance levels and goals for any performance
period and shall have the authority to make appropriate adjustments as it deems
equitable in recognition of unusual or non-recurring events affecting Aptiv,
changes in applicable tax laws or accounting principles, or such other factors
as the Committee may determine to preserve the incentive features of the Plan
(including, without limitation, any adjustments that would result in Aptiv
paying non-deductible compensation to a participant).

5.
DETERMINATION AND PAYMENT OF FINAL AWARD

(a)
Except as otherwise provided in the Plan, the percentage of each target award to
be distributed to an employee will be determined by the Committee on the basis
of the performance levels established for such award and the performance of the
applicable enterprise or specified portion thereof, as the case may be, during
the performance period. Following determination of the final payout percentage,
the Committee may, including upon the recommendation of the Chief Executive
Officer (for all participants other than the Chief Executive Officer), make
adjustments to awards (including adjustments that result in an employee
receiving no payout) for officers to reflect individual performance or any other
business factor during such



- 2 -

--------------------------------------------------------------------------------




period. Adjustments to awards (including adjustments that result in an employee
receiving no payout) to reflect individual performance or any other business
factor for employees who are not officers may be made by the Chief Executive
Officer, other officer or such other committee or individual as determined by
the Committee. The amount of any adjustments made to individual awards, in the
aggregate, will not change the sum of the payments of individual awards. Any
target award, as determined and adjusted, is herein referred to as a “final
award.”
Matters not contemplated above will be subject to interpretation by the Chief
Human Resources Officer, except for matters related to officer pay.
(b)
Payment of any final award (or portion thereof) to an employee is subject to the
satisfaction of the conditions precedent that such employee: (i) continue to
render services as an employee through the end of the performance period, unless
waived by the Committee, (ii) refrain from engaging in any activity through the
end of the performance period which, in the opinion of the Committee, is
competitive with any activity of Aptiv or any subsidiary (except that employment
at the request of Aptiv with an entity in which Aptiv has, directly or
indirectly, a substantial ownership interest, or other employment specifically
approved by the Committee, may not be considered to be an activity which is
competitive with any activity of Aptiv or any subsidiary) and from otherwise
acting, either prior to or after termination of employment, in any manner
inimical or in any way contrary to the best interests of Aptiv, and (iii)
furnish to Aptiv such information with respect to the satisfaction of the
foregoing conditions precedent as the Committee may reasonably request.

(c)
Final awards shall vest at the end of the performance period and shall be paid
as soon as practicable following the end of the applicable performance period,
but in no event later than March 15 following the last day of the applicable
performance period unless the Committee, in its sole discretion, provides for
the deferral of a payout under a nonqualified deferred compensation plan or
program maintained by Aptiv, subject to the terms and conditions of such plan or
program.

6.
TREATMENT OF AWARDS UPON EMPLOYEE’S DEATH OR TERMINATION OF EMPLOYMENT

(a)
If an employee (i) is terminated for Cause at any time during the performance
period, (ii) is terminated without Cause during the performance period but prior
to having been employed for six months during the performance period, or (iii)
voluntarily quits employment (not due to Retirement) at any time during the
performance period, except as otherwise determined by the Committee, no award
will be paid to the employee.

The term “Cause” means, with respect to any participant, “cause” as defined in
such participant’s employment, severance, consulting or similar agreement
(including any offer letter) between Aptiv or any of its affiliates and the
participant (each, an “Employment Agreement”), if any, or if not so defined,
such participant’s:
(i)    indictment for any crime (A) constituting a felony, or (B) that has, or
could reasonably be expected to result in, an adverse impact on the performance
of a participant’s duties to Aptiv, or otherwise has, or could reasonably be
expected to result in, an adverse impact to the business or reputation of Aptiv;
(ii)    having been the subject of any order, judicial or administrative,
obtained or issued by the United States Securities and Exchange Commission for
any securities violation involving fraud including, for example, any such order
consented to by the participant in which findings of facts or any legal
conclusions establishing liability are neither admitted nor denied;


- 3 -

--------------------------------------------------------------------------------




(iii)    conduct, in connection with his or her employment or service, which is
not taken in good faith and has, or could reasonably be expected to result in,
material injury to the business or reputation of Aptiv;
(iv)    willful violation of Aptiv’s Code of Conduct or other material policies
set forth in the manuals or statements of policy of Aptiv;
(v)    willful neglect in the performance of a participant’s duties for Aptiv or
willful or repeated failure or refusal to perform such duties; or
(vi)    material breach of any Employment Agreement.
The occurrence of any such event that is susceptible to cure or remedy shall not
constitute Cause if such participant cures or remedies such event within 30 days
after Aptiv provides notice to such participant.
(b)
If, upon death or a Qualified Termination of an employee’s employment prior to
the end of any performance period, other than an involuntary termination without
Cause prior to having been employed for six months during the performance
period, the Committee determines to waive the condition precedent of continuing
to render services as provided in paragraph 5(b), then the target award granted
to such employee with respect to such performance period will be reduced pro
rata based on the number of days remaining in the performance period after the
month of death or termination, and is subject to further adjustment (including
adjustments that result in an employee receiving no payout) to reflect
individual performance or any other business factor; provided further that such
actions would not cause any payment to result in deferred compensation that is
subject to the additional tax under Section 409A of the Code. The final award
for such employee will be determined by the Committee, including upon the
recommendation of the Chief Executive Officer (for all participants other than
the Chief Executive Officer), (i) on the basis of the performance levels
established for such award (including the minimum performance level) and the
performance level achieved through the end of the performance period and (ii) in
the discretion of the Committee, on the basis of individual performance or any
other business factor during the period prior to death or termination, and will
be paid in accordance with paragraph 5(c).

A “Qualified Termination” means an involuntary termination without Cause,
termination due to Disability, Retirement, or any other termination approved by
the Committee. Should an employee be involuntarily terminated without Cause at
any time before the end of the applicable performance period after having
attained Retirement eligibility, the termination will be treated as a Retirement
hereunder.
The term “Retirement” means, with respect to any participant, voluntarily
terminating employment after having attained age 55 with at least 10 years of
service with the Company, a subsidiary or a predecessor of either.
The term “Disability” means, with respect to any participant, “disability” as
defined in such participant’s Employment Agreement, if any, or if not so
defined:
(i)    a permanent and total disability that entitles the participant to
disability income payments under any long-term disability plan or policy
provided by Aptiv under which the participant is covered, as such plan or policy
is then in effect; or
(ii)    if such participant is not covered under a long-term disability plan or
policy provided by Aptiv at such time for whatever reason, then a “permanent and
total disability” as defined in Section 22(e)


- 4 -

--------------------------------------------------------------------------------




(3) of the Code and, in this case, the existence of any such Disability will be
certified by a physician acceptable to Aptiv.
A qualifying leave of absence, determined in accordance with procedures
established by the Committee, will not be deemed to be a termination of
employment, but, except as otherwise determined by the Committee, the employee’s
target award may, but shall not be required to, be reduced pro rata based on the
number of months during which such person was on such leave of absence during
the performance period; provided that such actions would not cause any payment
to result in deferred compensation that is subject to the additional tax under
Section 409A of the Code. A target award will not vest during a leave of absence
granted to an employee for government service.
7.
CHANGE IN CONTROL

(a)
Upon the effective date of a Change in Control, all outstanding unvested awards
granted under this Plan will vest on a pro rata basis based on the greater of
target award or actual performance during the applicable performance period up
to the date of the Change in Control. The pro-rated award shall be paid as a
single lump sum payment as soon as reasonably practicable following the date of
the Change in Control, but in no event later than March 15 of the calendar year
following the year in which the Change in Control occurs.

(b)
The term “Change in Control” means the occurrence of any one or more of the
following events:

(i)    a direct or indirect change in ownership or control of Aptiv effected
through one transaction or a series of related transactions within a 12-month
period, whereby any “person” (as defined in Section 3(a)(9) of the United States
Securities Exchange Act of 1934, as amended from time to time, and the rules,
regulations and guidance thereunder (the “Exchange Act”)), or any two or more
persons deemed to be one “person” (as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) (in each case a “Person”) other than Aptiv or an employee
benefit plan maintained by Aptiv, directly or indirectly acquire or maintain
“beneficial ownership” (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of Aptiv constituting more than 30% of the total combined voting
power of Aptiv’s equity securities outstanding immediately after such
acquisition;
(ii)    at any time during a period of 12 consecutive months, individuals who at
the beginning of such period constituted the Board cease for any reason to
constitute a majority of members of the Board; provided, however, that any new
member of the Board whose election or nomination for election was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was so approved, shall be considered as though such individual were
a member of the Board at the beginning of the period, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
(iii)    the consummation of a merger or consolidation of Aptiv or any of its
subsidiaries with any other corporation or entity, other than a merger or
consolidation which would result in the voting securities of Aptiv outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or being converted into voting securities of
the surviving entity or, if applicable, the ultimate parent thereof) at least
50% of the combined voting power and total fair market value of the securities
of Aptiv or such surviving entity or parent outstanding immediately after such
merger or consolidation; or


- 5 -

--------------------------------------------------------------------------------




(iv)    the consummation of any sale, lease, exchange or other transfer to any
Person (other than an affiliate of Aptiv), in one transaction or a series of
related transactions within a 12-month period, of all or substantially all of
assets of Aptiv and its subsidiaries.
8.
PLAN AMENDMENT, MODIFICATION, SUSPENSION OR TERMINATION

The Committee may, in its sole discretion, at any time, amend, modify, suspend,
or terminate this Plan provided that no such action shall (a) materially
adversely affect the rights of an employee with respect to outstanding target
awards or final awards under the Plan without the consent of the affected
employee, except to the extent any such amendment, modification, suspension or
termination is made to cause the Plan to comply with applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations, or (b) render any director of Aptiv who is not an employee at the
date of grant eligible to be granted a target award.
9.
GOVERNING LAW

This Plan and all determinations made and actions taken pursuant hereto will be
governed by the laws of the State of New York, without giving effect to
principles of conflict of laws, and construed accordingly.
10.
MISCELLANEOUS

(a)
No employee, participant or other person shall have any claim to be granted any
award under the Plan, and there is no obligation for uniformity of treatment of
employees, participants or holders or beneficiaries of awards under the Plan.
The grant of an award under the Plan shall not be construed as giving an
employee the right to be retained in the employ of, or to continue to provide
services to, Aptiv or any subsidiary. Further, Aptiv or the applicable
subsidiary may at any time dismiss an employee, free from any liability, or any
claim under the Plan, unless otherwise expressly provided in the Plan.

(b)
All final awards which have been awarded in accordance with the provisions of
the Plan will be paid as soon as practicable following the end of the related
performance period but prior to March 15 of the following year. If Aptiv has any
unpaid claim against an employee arising out of or in connection with the
employee’s employment with Aptiv, such claim may be offset against awards under
the Plan. Such claim may include, but is not limited to, unpaid taxes or
corporate business credit card charges.

(c)
All payments and distributions will be paid from the general assets of Aptiv.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
will create or be construed to create a trust of any kind or a fiduciary
relationship between Aptiv and any employee, former employee, or any other
person.

(d)
The expenses of administering this Plan will be borne by Aptiv.

(e)
Except as otherwise determined by the Committee, with the exception of transfer
by will or the laws of descent and distribution, no target or final award is
assignable or transferable and, during the lifetime of the employee, any payment
of any final award will only be made to the employee.

(f)
In the event of death, the executor(s) or administrator(s) of the employee’s
estate, or such other person(s) as determined by a court of competent
jurisdiction, may receive payment, in accordance with and subject to the
provisions of this Plan, provided the executor(s), administrator(s), or other
person supplies documentation satisfactory to Aptiv to so act. Upon making such
determination, Aptiv is relieved of any further liability regarding any award to
the deceased employee.



- 6 -

--------------------------------------------------------------------------------




(g)
If Aptiv is required to prepare an accounting restatement due to the material
noncompliance of Aptiv, as a result of misconduct, with any financial reporting
requirement under the securities laws, and if the participant knowingly or
grossly negligently engaged in the misconduct, or knowingly or grossly
negligently failed to prevent the misconduct, or if the participant is one of
the individuals subject to automatic forfeiture under Section 304 of the United
States Sarbanes-Oxley Act of 2002 (and not otherwise exempted), the participant
shall reimburse Aptiv the amount of any payment in settlement of any award under
the Plan earned or accrued during the twelve-month period following the first
public issuance or filing with the United States Securities and Exchange
Commission (whichever first occurred) of the financial document not in
compliance with such financial reporting requirement. Rights, payments and
benefits under any award under the Plan shall be subject to repayment to or
recoupment (clawback) by Aptiv in accordance with such policies and procedures
as the Committee or Board may adopt from time to time, including policies and
procedures to implement applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations.

(h)
Aptiv shall be authorized to withhold from any payment due or transfer made
under any award under the Plan or from any compensation or other amount owing to
a participant the amount (in cash, ordinary shares of Aptiv, other awards, other
property, net settlement or any combination thereof) of applicable withholding
taxes due in respect of an award, its exercise or settlement or any payment or
transfer under such award or under the Plan and to take such other action
(including providing for elective payment of such amounts in cash or ordinary
shares of Aptiv by the participant) as may be necessary in the opinion of Aptiv
to satisfy all obligations for the payment of such taxes.

(i)
With respect to awards subject to Section 409A of the Code, the Plan is intended
to comply with the requirements of Section 409A of the Code, and the provisions
of the Plan shall be interpreted in a manner that satisfies the requirements of
Section 409A of the Code, and the Plan shall be operated accordingly. If any
provision of the Plan or any term or condition of any award would otherwise
frustrate or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict. If an amount
payable under an award as a result of the participant’s termination of
employment (other than due to death) occurring while the participant is a
“specified employee” under Section 409A of the Code constitutes a deferral of
compensation subject to Section 409A of the Code, then payment of such amount
shall not occur until six months and one day after the date of the participant’s
termination of employment, except as permitted under Section 409A of the Code.
If an award includes a “series of installment payments” (within the meaning of
Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the participant’s
right to the series of installment payments shall be treated as a right to a
series of separate payments and not as a right to a single payment.
Notwithstanding the foregoing, the tax treatment of the benefits provided under
the Plan is not warranted or guaranteed, and in no event shall Aptiv be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the participant on account of non-compliance with Section
409A of the Code.

(j)
By participating in the Plan, the participant consents to the holding and
processing of personal information provided by the participant to Aptiv or any
subsidiary, trustee or third party service provider, for all purposes relating
to the operation of the Plan. These include, but are not limited to: (i)
administering and maintaining participant records; (ii) providing information to
Aptiv, subsidiaries, trustees of any employee benefit trust, registrars, brokers
or third party administrators of the Plan; (iii) providing information to future
purchasers or merger partners of Aptiv or any subsidiary, or the business in
which the participant works; and (iv) transferring information about the
participant to any country or territory that may not provide the same protection
for the information as the participant’s home country.



- 7 -